Citation Nr: 1514323	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  08-20 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado



THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus or coronary artery disease (CAD), or as due to herbicide exposure.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to January 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran perfected an appeal as to the denial of service connection for a heart condition in the 2007 rating decision.  The RO granted service connection for CAD in a September 2011 rating decision; the Veteran did not challenge any aspect of that decision.  Thus, this issue is no longer in appellate status, and no further consideration is necessary.

A hearing was held before a Veterans Law Judge at the RO in April 2012, and the Board remanded the case for further development in November 2012.

In May 2013, the Board denied the Veteran's claim.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court). In May 2014, the Court granted a Joint Motion for Remand (Joint Motion) filed by the parties and remanded the case to the Board.

The Board remanded the case in September 2014 to schedule the Veteran for a new Board hearing based on his timely request, as the Board was unable to produce a written transcript of the April 2012 hearing.  38 C.F.R. § 20.717 (2014).  A videoconference hearing was held before the undersigned Acting Veterans Law Judge in January 2015.  A transcript of the hearing is of record.  The Acting Veterans Law Judge held the record open for a 30-day period following the hearing to allow for the submission of additional evidence.   Thereafter, the Veteran did not submit any additional evidence.

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file contains additional documents relevant to the present appeal, including VA treatment records and an August 2014 written appellate brief.  On remand, the Agency of Original Jurisdiction (AOJ) will have the opportunity to review the contents of both electronic claims files in relation to the claim on appeal.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In light of the Joint Motion, the Board finds that a remand is necessary to obtain an additional VA medical opinion.  Specifically, the parties agreed that the Board did not fully consider if the duty to assist required a VA examination to address whether the Veteran's hypertension is related to his in-service herbicide exposure.

On review, while the May 2007 and March 2013 VA examiners addressed some of the pertinent medical issues in this case, the opinions do not address the Veteran's causal theory regarding his herbicide exposure during service.  The Board finds that a medical opinion addressing this matter would be helpful in this case.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding and relevant VA treatment records, including records from the Eastern Colorado Health Care System dated from September 2012 to the present.

2.  After obtaining any identified and outstanding records, obtain an addendum opinion from the March 2013 VA examiner (or, if this examiner is unavailable, from another suitably qualified VA examiner) as to the nature and etiology of the Veteran's hypertension.  An additional examination of the Veteran should be performed if deemed necessary by the individual providing the opinion.

The examiner is requested to review all pertinent records associated with the electronic claims files.  In this regard, the examiner is directed to the May 2013 Board decision for a factual background of the case up until that time, including the Veteran's contentions and references to some relevant service and post-service records contained in the electronic claims files.  The Veteran has now contended that his hypertension could be due to his in-service herbicide exposure.

The examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension manifested in or is otherwise related to his military service, including herbicide exposure therein (notwithstanding the fact that such an association may not be presumptive).

In light of additional evidence being added to the file, the examiner is again asked to state whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension was (a) caused by or (b) permanently aggravated by his service-connected diabetes mellitus or CAD.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's electronic claims files, or in the alternative, the electronic claims files, must be made available to the examiner for review.

3.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be readjudicated by the AOJ based on review of the entire VBMS and Virtual VA electronic claims files.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

